
	
		I
		111th CONGRESS
		1st Session
		H. R. 417
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2009
			Ms. Lee of California
			 (for herself, Mr. Towns,
			 Mr. Engel,
			 Mr. Conyers,
			 Mr. Crowley,
			 Ms. Corrine Brown of Florida,
			 Mr. Meek of Florida,
			 Mr. Johnson of Georgia,
			 Mrs. Christensen,
			 Mr. Lewis of Georgia,
			 Ms. Edwards of Maryland,
			 Mr. Hastings of Florida,
			 Mr. Rangel, and
			 Mr. Rush) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs
		
		A BILL
		To provide for professional exchanges with Haiti, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Next Steps for Haiti Act of
			 2009.
		2.FindingsCongress finds the following:
			(1)Haiti is the
			 world’s first black-led republic and the first Caribbean country to achieve
			 independence.
			(2)Since its
			 independence on January 1, 1804, the Government of Haiti has struggled to meet
			 the promise of freedom and democracy expressed in the Preliminary Declaration
			 of its 1805 Constitution.
			(3)Many government
			 changes in the last three decades, accompanied with ongoing violence, have
			 contributed to the government’s inability to provide security for its citizens
			 and provide an environment conducive for the development of
			 infrastructure.
			(4)Since the return
			 of Haiti’s democracy, the country has taken steps to achieve a relative measure
			 of stability. However, the 40 percent rise in global food prices and subsequent
			 50 percent rise in the cost of Haiti’s staple foods since mid-2007 has
			 threatened Haiti’s security and the capacity of Haiti’s economy to
			 prosper.
			(5)Haiti today stands
			 as the Western Hemisphere's poorest country, and would benefit greatly from
			 technical assistance in the fields of health care, sanitation, capacity
			 building, and the environment.
			(6)United States
			 Caribbean nationals have traditionally contributed to the economic and social
			 development of their home countries through remittances. Diasporas serve as
			 lobbies in their host countries and as transnational networks and actors in
			 their respective societies. Partnering with the resources of a diaspora can
			 lead to staffing and training of public administration, business development,
			 job creation, and migration management.
			(7)At least 3 million Haitians live abroad,
			 mostly in the United States and Canada. Members of the Haitian diaspora are
			 Haiti’s first customers and investors in tourism, small business, and mining.
			 Return trips by Haitians living abroad provide significant capital for local
			 economies and tourism.
			(8)According to the
			 Inter-American Development Bank, remittances to families in Haiti reached an
			 estimated 1.83 billion in 2007. These remittances account for 35 percent of
			 Haiti's gross domestic product.
			(9)The diaspora support is received from
			 hometown associations of professionals focusing on specific fields. These help
			 create small- and medium-sized businesses in Haiti, through micro-volunteer
			 projects and the channeling of funds through local, departmental, and national
			 initiatives.
			(10)Mobilizing Haitians abroad is one means to
			 advance state and economic reconstruction as well as reversing the brain drain
			 and bring skilled and professional expatriates back to Haiti to greatly expand
			 the nation’s management capacity and workforce.
			3.The
			 Next Steps for Haiti Act of 2009
			(a)Program
			 authorizedThe Director of
			 Foreign Assistance, in consultation with the democratically elected Government
			 of Haiti and Haitian civil society organizations, is authorized to establish a
			 professional exchange program in Haiti, to be known as the Haiti
			 Professional Exchange Program (in this Act referred to as the
			 Exchange Program). At all major phases of the Exchange Program,
			 including establishing the Exchange Program’s priorities, identifying the most
			 appropriate skills for Exchange Program participants, and selecting and
			 supervising Exchange Program participants, the democratically elected
			 Government of Haiti and Haitian civil society organizations shall be
			 consulted.
			(b)PurposeThe purpose of the Exchange Program is to
			 assign qualified Haitian Americans and others to provide technical assistance
			 to help Haiti improve in areas vital to its growth and development, which may
			 include education, energy, environment, healthcare, infrastructure, security,
			 transportation, and disaster preparedness.
			(c)CoordinationIn carrying out the Exchange Program, the
			 Director of Foreign Assistance shall negotiate an agreement with the
			 democratically elected Government of Haiti to—
				(1)provide technical assistance in areas vital
			 to Haiti’s growth and development as provided under subsection (b); and
				(2)identify, in accordance with Haitian needs
			 and priorities, the sectors or professional fields to which Exchange Program
			 participants may provide technical assistance and the objectives to be
			 achieved, including specific projects or programs.
				(d)Consultation
			 with Haitian civil society organizationsThe democratically elected Government of
			 Haiti should consult with Haitian civil society organizations to identify the
			 needs and priorities of Haiti to outline the sectors or professional fields to
			 which Exchange Program participants may provide technical assistance and the
			 objectives to be achieved, including specific projects or programs.
			(e)Selection of
			 individuals for participation in the Exchange ProgramThe Director of Foreign Assistance shall
			 establish a selections committee, consisting of representatives of the
			 democratically elected Government of Haiti and Haitian civil society
			 organizations, to identify criteria that should be met by individuals who wish
			 to participate in the Exchange Program. In addition, the selections committee
			 shall review potential eligible applicants who wish to participate in the
			 Exchange Program to ensure that they can act as experts.
			(f)Outreach Program
			 To encourage participation in the Exchange ProgramThe
			 Director of Foreign Assistance shall establish an outreach program to encourage
			 participation in the Exchange Program, by individuals who shall meet the
			 following requirements:
				(1)Are citizens of
			 the United States or lawfully admitted for permanent residence in the United
			 States.
				(2)Are—
					(A)fluent in Kreyol
			 or are working towards a proficiency in Kreyol, or willing to undertake
			 intensive Kreyol training; or
					(B)fluent in French or are working towards a
			 proficiency in French, or willing to undertake intensive French
			 training.
					(3)Possess skills or expertise to further the
			 purposes of this Act.
				(g)Terms of
			 participation for individuals in the Exchange Program
				(1)Orientation
			 required for individuals in the Exchange ProgramParticipants shall attend an orientation
			 outlined by the Director of Foreign Assistance, in consultation with the
			 selection committee. The orientation shall consist of workshops and seminars
			 designed to prepare participants for their stay in Haiti. Topics addressed
			 shall include the following:
					(A)A review of the Exchange Program’s goals
			 and intentions.
					(B)A review of Haiti’s different approaches to
			 the country’s development needs.
					(C)A review of the potential cultural and
			 behavioral barriers individuals may face while participating in the Exchange
			 Program.
					(2)Length of
			 service in Exchange Program
					(A)27
			 monthsIndividuals may participate in the Exchange Program for
			 not longer than 27 months.
					(B)ExceptionIf a participant would like to extend the
			 duration of time of participation in the program, an application for such an
			 extension shall be subject to approval of the Director of Foreign Assistance,
			 in consultation with the democratically elected Government of Haiti. Upon
			 approval, individuals may participate in the Exchange Program for one
			 additional year.
					(C)Compensation and
			 readjustment allowance
						(i)CompensationAn individual who participates in the
			 Exchange Program shall receive monthly compensation equal to the average
			 monthly salary of such individual’s professional Haitian counterpart.
						(ii)Readjustment
			 allowanceAt the end of an individual’s participation in the
			 Exchange Program, the Director of Foreign Assistance shall provide to such
			 individual a readjustment allowance in an amount equal to the number of months
			 such individual participated in the Exchange Program multiplied by $250.
						(3)Enactment,
			 notice
					(A)EstablishmentThe Exchange Program shall be established
			 not later than 180 days after the date of the enactment of this Act.
					(B)NoticeNot later than 30 days after the date on
			 which the Director of Foreign Assistance establishes the Exchange Program under
			 subsection (a), the Director shall—
						(i)provide notice thereof to Congress;
			 and
						(ii)submit to Congress information on the
			 Exchange Program that contains the agreement governing the scope of work
			 negotiated with the democratically elected Government of Haiti, a recruitment
			 plan for participants, and a description of the qualifications and other
			 appropriate information relating to individuals who are to be recruited to
			 participate in the Exchange Program, including the needs that the individuals
			 are expected to fill under the Exchange Program.
						(4)DefinitionsIn this section:
					(A)Civil
			 societyThe term civil society means voluntary civic
			 and social organizations and may include registered charities, grassroots
			 organizations, coalitions and advocacy groups, and professional
			 associations.
					(B)Expert
			 advisorsThe term
			 expert advisors means individuals who possess extensive experience
			 in fields which will benefit Haiti that may include education, energy,
			 environment, health care, infrastructure, security, transportation, and
			 disaster preparedness.
					(5)Authorization of
			 appropriations
					(A)In
			 generalThere are authorized
			 to be appropriated for each of fiscal years 2009 through 2014 such sums as may
			 be necessary to carry out this section.
					(B)Sense of
			 CongressIt is the sense of
			 Congress that at least $3,000,000 should be made available for each of the
			 fiscal years specified in subparagraph (A) to carry out this section.
					(h)Reports
				(1)In
			 generalNot later than 18 months after the date of the enactment
			 of this Act and annually thereafter, the Director of Foreign Assistance shall
			 submit to Congress a report regarding the Exchange Program.
				(2)ContentsThe
			 reports shall include information relating to the following:
					(A)Individuals and
			 organizations selected to participate and receive funds and a detailed
			 breakdown of the uses of such funds, including purpose, locations, and
			 results.
					(B)The potential for
			 expansion of the Exchange Program.
					(C)The number of
			 individuals recruited to participate in the Exchange Program, their countries
			 of origin and their current residences, and the ministry or agency and the
			 locality in which each individual is placed.
					(D)A statement of
			 financial accounting.
					4.Loan forgiveness for
			 Exchange Program participants
			(a)Program
			 established
				(1)Program
			 authorizedThe Secretary of State, in cooperation with the
			 Secretary of Education, shall establish and implement a program to cancel the
			 obligation of loan borrowers to pay the principal and interest on student loans
			 for program participants, during their service in the Exchange Program under
			 section 2.
				(2)Method of
			 repaymentThe Secretary of State shall carry out such program by
			 repaying in accordance with
			 subsection (b) the principal and interest,
			 not to exceed a total of $10,000, on a loan made under title IV of the Higher
			 Education Act of 1965 (20 U.S.C. 1070 et seq.) for a borrower who—
					(A)has obtained an
			 undergraduate or graduate degree;
					(B)is selected to
			 participate in the Exchange Program under section 2 of this Act;
					(C)is a United States
			 citizen or permanent legal resident; and
					(D)is in repayment
			 status on such loan and is not in default on a loan for which the borrower
			 seeks forgiveness of principal and interest payments.
					(b)Terms
				(1)Promise to
			 complete service required for paymentAny application for payment
			 under
			 subsection (a) shall contain an agreement
			 by the applicant that the applicant will continue in a qualifying service
			 described in
			 subsection (a)(2)(B) for not less
			 than 1 complete year, or will, upon a failure to complete such year, repay the
			 United States the amount of the principal and interest repaid by the Secretary
			 under
			 subsection (a), at a rate and schedule,
			 and in accordance with regulations, prescribed by the Secretary. Such
			 regulations may provide for waiver by the Secretary of such repayment
			 obligations upon proof of economic hardship as specified in such
			 regulations.
				(2)Payment in
			 installmentsAfter a borrower has been selected as a participant
			 of the Exchange Program under section 2, the Secretary shall make payments
			 under this section while the borrower is in loan repayment status and continues
			 as a participant of such program. The Secretary shall repay a portion of a
			 borrower's outstanding loan, not to exceed a total of $10,000, in the following
			 increments:
					(A)Up to $2,000, or
			 20 percent of the borrower’s outstanding loan balance, whichever is less, at
			 the completion of the first year of such service.
					(B)Up to $2,500, or
			 25 percent of the borrower’s outstanding loan balance, whichever is less, at
			 the completion of the second year of such service.
					(C)Up to $5,000, or 50
			 percent of the borrower’s outstanding loan balance, whichever is less, at the
			 completion of the third and final year of such service.
					(c)RegulationsThe
			 Secretary of State is authorized to issue such regulations as may be necessary
			 to carry out this section. Such regulations shall establish procedures by which
			 borrowers shall apply for loan repayment under this section.
			
